UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1929



LARRY J. HUNTER,

                                              Plaintiff - Appellant,

           versus


JIM LEE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-03-282-H-3)


Submitted:   September 30, 2003            Decided:   October 7, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry J. Hunter, Appellant Pro Se. Patricia Lee Holland, Norwood
Pitt Blanchard, III, CRANFILL, SUMNER & HARTZOG, L.L.P., Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry J. Hunter appeals the district court’s order dismissing

for lack of subject matter jurisdiction his complaint in which he

alleged employment discrimination under Title VII of the Civil

Rights Act of 1964.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Hunter v. Lee, No. CA-03-282-H-3 (E.D.N.C.

July 16, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2